DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of August 9, 2021 is acknowledged and has been entered. With respect to the rejection of claims 1-2 and 11-15 under 35 U.S.C. § 103 as being unpatentable over US 2020/0277845 A1 (Kajaria) in view of US 2019/0360624 A1 (Waller), the amendment to claim 1 is noted and this rejection is withdrawn. The remarks are found to be persuasive. Accordingly, claims 1-2 and 11-15 are considered to be allowable at this time, as the cited references do not disclose the features of the fracturing system, including the axially driven piston moving the locking members, and including the split lock ring.
	With respect to claims 16-19, the remarks are not found to be persuasive, as both Kajaria and Waller disclose all of the claimed features.
	Claim 16 recites a method comprising “moving a first end of a flexible fracturing fluid conduit toward a wellhead assembly; and actuating a connector to move one or more locking members of the connector from an unlocked position to a locked position to secure the first end of the flexible fracturing fluid conduit to the wellhead assembly via the connector”.  These features are all known from the disclosure of Kajaria, at figure 5A and figure 5B, which illustrate the flexible pipe 300 and the connector 412, which is illustrated as a mating stump 504 to facilitate coupling to the connection system 502. At 0048, Kajaria states “Thereafter, as illustrated in FIG. 5B, a hydraulic system may drive the opening toward a closed position to secure the mating stump 504 within the connection system 502. For example, when the mating stump 504 is arranged within an opening of the hydraulic connector 502 one or more features, such as hydraulically driven dogs, may couple the flex pipe 300 to the tree 106”. Thus, Kajaria clearly anticipates the limitation “actuating a connector to move one or more locking members of the connector from an unlocked position to a locked position to secure the first end of the flexible fracturing the connector housing is shown at 12) by moving “one or more locking members 11 of the connector from an unlocked position to a locked position to secure the first end of the flexible fracturing fluid conduit to the wellhead assembly via the connector” (see, e.g., figure 3, figure 4 and figure 5). As the same references are applied herein, the rejections of claims 16-19 will be maintained and made final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as clearly anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kajaria or Waller, or Kajaria in view of Waller.
	As concerns claim 16, Kajaria discloses a method comprising: moving a first end of a flexible fracturing fluid conduit 300 toward a wellhead assembly 106; and actuating a connector 502 to move one or more locking members of the connector from an unlocked position to a locked position to secure the first end of the flexible fracturing fluid conduit to the wellhead assembly via the connector (see 0048 and the discussion above).
	Waller also discloses moving a flexible fracturing fluid conduit and actuating a connector 12 to move one or move locking members 11 of the connector from an unlocked position to secure the first end of the flexible fracturing fluid conduit to the hose connection end 18. It certainly would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the movable locking members into the connector assembly to obtain the predictable result of providing a secure and leak-resistant connection based on the disclosures of Kajaria and Waller.
	As concerns claim 17, the combination discloses the method of claim 15, comprising: moving a
second end of the flexible fracturing fluid conduit toward a fracturing manifold: and actuating an

unlocked position to a locked position to secure the second end of the flexible fracturing fluid conduit to
the fracturing manifold via the additional connector (see Kajaria at 0043-0044, disclosing using the
connectors to facilitate forming connections between various components at the well site, see figures 3-5 of Waller, showing moving the locking members 11 into the locked configuration). It would additionally have been considered obvious to have the method include a plurality of connectors, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See also, MPEP § 2144.05.
As concerns claim 18, Kajaria discloses the method of claim 16, comprising performing a
fracturing operation including pumping fracturing fluid into a well through the flexible fracturing fluid
conduit and the wellhead assembly (see, e.g, 0010-0011).
As concerns claim 19, Kajaria discloses the method of claim 18, comprising performing the
fracturing operation such that all fracturing fluid pumped into the well during the fracturing operation
passes through the flexible fracturing fluid conduit (see at least figure 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679